IN THE SUPREME COURT OF THE STATE OF DELAWARE

JASON SLAUGHTER,              §
                              §
             Defendant-Below §                       No. 87, 2021
             Appellant,       §
                              §                      Court Below—Superior Court
                              §                      of the State of Delaware
             v.               §
                              §                      Cr. ID No. 1207010738(N)
STATE OF DELAWARE,            §
                              §
             Plaintiff-Below, §
             Appellee.        §
                              §

                               Submitted: November 17, 2021
                               Decided:   January 25, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                           ORDER
         This 25th day of January, 2022, after careful consideration of the parties’

briefs, the argument of counsel, and the record on appeal, it appears to the Court

that:

         (1)     Subject to the qualification discussed below, the judgment of the

Superior Court should be affirmed on the basis of its February 16, 2021 Opinion

and Order.1

         (2)     We agree with the Superior Court that Slaughter’s postconviction

claims lacks merit. More specifically, we agree that Slaughter’s claim that his




1
    State v. Slaughter, 2021 WL 608756 (Del. Super. Ct. Feb. 16, 2021).
waiver of rights under the Interstate Agreement on Detainers2 was involuntary is

procedurally barred under Del. Super. Ct. Civ. R. 61(i)(3).

      (3)     The Superior Court’s conclusion that Slaughter’s ineffective-

assistance-of-counsel claims do not pass muster under Strickland v. Washington3 is

also correct. It was not objectively unreasonable for Slaughter’s counsel to forgo

the filing of an appeal after Slaughter entered a guilty plea explicitly waiving his

right to appeal. And Slaughter suffered no prejudice as the result of his counsel’s

failure to push for a trial date, in what was at the time a capital case, within

approximately three months of counsel’s appointment. It is questionable whether

Slaughter, whose life was literally on the line, would have assented to such a

strategy; it is virtually certain, however, that as the Superior Court’s opinion

suggests, the court would have exercised its authority under 11 Del. C. § 2543(c) to

grant a “necessary or reasonable continuance.”

      (4)     We disagree, though, with the Superior Court’s conclusion that

Slaughter’s ineffective-assistance-of-counsel claims were procedurally barred.

      (5)     Although in Alexander v. State4 we affirmed the Superior Court’s

dismissal of an ineffective-assistance-of-counsel claim after a guilty plea and stated

that the claim had been waived, we did not explain how the waiver operated.



2
  11 Del. C. §§ 2540–2550.
3
  Strickland v. Washington, 466 U.S. 668 (1984).
4
  Alexander v. State, 962 A.2d 256, 2008 WL 4809624, at *1 (Del. Nov. 5, 2008) (TABLE).
                                             2
Alexander cited our decision in Miller v. State,5 which explicitly recognizes that a

guilty plea does not by implication extinguish a claim of ineffective assistance of

counsel. As we more recently explained, “ineffective-assistance claims are not

subject to Rule 61(i)(3)’s bar because they cannot be asserted in the proceedings

leading to the judgment of conviction under the Superior Court’s rules and this

Court’s precedent.”6 And this is consistent with our earlier precedent recognizing

that, because “claim[s] of ineffective assistance of counsel[] [are] ground[s] not

assertable on direct appeal but appropriate in motions for postconviction relief,”7

they are not procedurally barred in postconviction relief proceedings.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                     BY THE COURT:

                                                     /s/ Gary F. Traynor
                                                           Justice




5
  Miller v. State, 840 A.2d 1229, 1231 (Del. 2003) (“In order to prevail on a claim of ineffective
assistance of counsel in connection with a guilty plea, a defendant must show that, but for his
counsel’s unprofessional errors, he would not have pleaded guilty but would have insisted on
proceeding to trial.”).
6
  Green v. State, 238 A. 3d 160, 175 (Del. 2020).
7
  MacDonald v. State, 778 A.2d 1064, 1071 (Del. 2001) (reviewing, among other things, defense
counsel’s lack of investigation before entry of guilty plea, as relevant to effectiveness of counsel
and voluntariness of plea).
                                                 3